                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                            HONORABLE PAUL L. MALONEY

v.                                                  Case No. 1:18-cr-166-01

DANIEL DARIO TREVINO,

              Defendant.

________________________________/


           ORDER DENYING MOTION FOR JUDGMENT OF ACQUITTAL

       On August 23, 2019, Defendant made an oral motion for judgment of acquittal pursuant

to Rule 29 of the Federal Rules of Criminal Procedure at the close of the Government’s case. For

the reasons and grounds set forth in the opinion from the bench which are incorporated herein by

reference, Defendant’s motion for judgment of acquittal is DENIED.

       IT IS SO ORDERED.



Dated: August 26, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Court
